DETAILED ACTION
	This Office Action is in response to the papers filed 10/26/2021.  Claims 1-20 are acknowledged as pending in this application with claims 19-20 being withdrawn.  The rejections of the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raines (US 2010/0022361) in view of McNett (see previously attached NPL).
Regarding claim 1, Raines teaches a weighted article, comprising: a body (103) which encloses an interior volume (113), wherein said body is equipped with a wall having an interior surface and an exterior surface, wherein said exterior surface of said wall is in contact with an external environment external to said body, wherein said wall has first and second panels having first and second respective peripheral portions, and wherein said first and second peripheral portions are joined together across a seam (117); a fill disposed in said interior volume [0041].
Raines does not specifically disclose a coating which is disposed on said interior surface, wherein said coating covers said seam.  McNett teaches a coating for applying on an interior surface of a product and covering a seam (see “Instructions for Use”) for the purpose of preventing material from penetrating the seam (see “Product Description”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Raines by 
Regarding claim 2, Raines in view of McNett teaches said coating covers said first and second peripheral portions of said first and second panels (McNett, “Instructions for Use”).
Regarding claim 3, Raines in view of McNett teaches said coating binds said first and second panels to each other. (McNett, “Instructions for Use”).
Regarding claim 4, Raines teaches each of said first and second panels comprises a fabric [0060].
Regarding claim 5, Raines teaches said fabric is selected from the group consisting of polyester, nylon and vinyl [0060].
Regarding claim 6, Raines teaches said weighted article is a sand bag [0059].
Regarding claim 8, Raines teaches said weighted article is ellipsoidal in shape [0040].
Regarding claim 9, Raines in view of McNett teaches said coating is an elastomeric coating (McNett, “Product description”).
Regarding claim 10, Raines teaches said fill is a particulate material [0041].
Regarding claim 11, Raines teaches said particulate material is selected from the group consisting of sand, grain, steel shot and rubber pellets [0041].
Regarding claim 12, Raines in view of McNett teaches said coating is selected from the group consisting of epoxies, polyurethanes, urethanes, neoprene, rubbers and urea (McNett, “Product description”).
Regarding claim 13, Raines teaches a protective rim (131) disposed over said seam on the exterior surface of said wall [00048].

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raines (US 2010/0022361) in view of McNett (see previously attached NPL) as applied to claim 1 above, and further in view of Trimble (US 2012/0149536).
Raines teaches, “various other types of weighted articles of various other geometric shapes and sizes may be made in accordance with the teachings herein” [0056], but does not specifically disclose a medicine ball. Trimble teaches a particulate filled medicine ball (Fig. 1, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the device taught by Raines as a medicine ball, as taught by Trimble, in order to allow a user to perform medicine ball exercises.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raines (US 2010/0022361) in view of McNett (see previously attached NPL) as applied to claim 1 above, and further in view of Inman (US 4,951,666).
	Regarding claim 14, Raines teaches a flexible chute (105) having first and second opposing ends; wherein said article is transformable between a first state (Fig. 1) and a second state (Fig. 4); wherein, when said article is in said first state, said flexible chute extends through an opening in said body such that (a) the first and second openings of said chute are in open communication with each other, (b) the first opening of said chute is in open communication with the atmosphere external to said body, and (c) the second opening of said chute is in open communication with said interior volume (abstract)
	Raines fails to teach a releasable fastener having first and second components.  Inman teaches a weighted article having a releasable fastener having first (25) and second (27) components which are disposed in opposing relation on the interior surfaces of first and second panels (see Fig. 2), respectively; and a flexible chute (37) having first and second opposing ends; wherein said article is transformable between a first state and a second state; wherein, when said article is in said first state, said flexible 
	Regarding claim 15, the combination of Raines and Inman, discussed above with respect to claim 14, produces a result wherein, when said article is in said second state, said flexible chute does not extend past said first and second components of said releasable fastener (see Inman, Fig. 3).
	Regarding claim 16, Raines teaches when said article is in said second state, said flexible chute is in a folded arrangement [0043]. 
Regarding claim 17, the combination of Raines and Inman, discussed above with respect to claim 14, produces a result wherein said releasable fastener is a hook-and-loop fastener (Inman, column 2 lines 13-18).
Regarding claim 18, the combination of Raines and Inman, discussed above with respect to claim 14, produces a result wherein said first component of said releasable fastener comprises a plurality of hooks, and wherein said second component of said releasable fastener comprises a plurality of loops (Inman, column 2 lines 13-18).

Response to Arguments
10/26/2021 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1-6 and 8-13, Applicant argues that Raines does not disclose a desired outcome of preventing leaking along the seam.  Applicant states that the seam referred to in paragraph [0036] of Raines is the seam of a closure, which is not supported by the reference.  Raines refers to the closures as commonly formed by tied knots, twine, or folding the open end, not by forming a seam.  The portion of paragraph [0036] cited by Applicant further refers to the seam and closure as two separate structures, “Consequently, it is common for sandbags to leak sand or to rupture along a seam, or for the closure to become undone during use (emphasis added).” Nowhere does Raines refer to the closure as a seam.  Raines further refers to element 117 of the disclosed embodiment as a seam.  Element 117 is a peripheral seam, not a closure.  Applicant further refers to paragraphs [0037-038] which discuss the benefits of Raines’ inlet design, and states that “this closure design would do nothing to address leakage along a seam elsewhere in the sandbag”.  This point supports the proposed modification in the rejection.  Paragraphs [0037-0038] do not contain any indication that Raines considers the closure to be the seam.  Applicant’s attempt to redefine Raines discussed seam as a closure is therefore unpersuasive.  
Applicant further states that the proposed modification would change the principle of operation of Raines device, but provides no explanation to support this argument.  The proposed modification has not impact on Raines inlet design.
With respect to the rejection of claim 7, Applicant argues that Trimble does not disclose a “medicine ball”, as the reference does not explicitly use the term “medicine ball”.  It is noted that Applicant has not provided a definition of the term “medicine ball” but in paragraph [0080] states, “This embodiment, which may be utilized as a medicine ball, features a spherical version of the weighted article.” Trimble teaches a weighted article having spherical ball shape [0015] and therefore teaches a 
Applicant further argues that modifying Trimble would change the principle of operation of Trimble.  Trimble is a secondary reference, and is not the reference being modified by the proposed combination.  Raines specifically discloses that “various other types of weighted articles of various other geometric shapes and sizes may be made in accordance with the teachings herein” [0056].  Forming Raines’ device with a medicine ball shape would not change the principle of operation of Raines.
With respect to the rejection of claims 14-18, Applicant argues that Inmam is directed to a different field of endeavor than the present invention, as Inman’s device is a wearable thermal pack.   As stated in MPEP 2141.01(a), 
The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

	In this case, the reference and claimed invention are from the same field of endeavor because they are directed to fillable articles.  Further, assuming ad arguendo that they are from separate fields of endeavor, Inman is reasonably pertinent to the problem addressed by the present application, as it is directed to a fillable article and a closure mechanism for preventing leakage.  
Applicant further argues that the proposed modification does not meet the claim language, and in particular states that in Inman’s device “the ‘chute’ is sealed off from the interior volume of the ‘body”.  This is not persuasive.  The volume of Inman’s inner bag 37 is located within, as is part of, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784